                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


    JOY VASSER and                               )
    AMY LUSANE, individually and on              )
    behalf of a collective of others similarly   )
    situated,                                    )
                                                 )
           Plaintiffs,                           )    No. 3:20-cv-00665
                                                 )
    v.                                           )
                                                 )
    MAPCO EXPRESS, LLC,                          )
                                                 )
           Defendant.                            )

                            MEMORANDUM OPINION AND ORDER

          Joy Vasser and Amy Lusane, two female convenience store managers, brought this single

count individual and collective action claim under the Equal Pay Act, claiming that they were paid

less than similarly situated male store managers by Defendant Mapco Express, LLC (“Mapco”).

Pending before the Court is Mapco’s fully briefed Motion to Dismiss (Doc. Nos. 39, 40, 43, 44).

Also pending before the Court is Plaintiffs’ Motion to Certify Class (Doc. No. 52). For the

following reasons, Mapco’s Motion will be denied and Plaintiffs’ Motion will be granted.

I.        FACTUAL ALLEGATIONS 1

          Mapco is a large gas station and convenience store chain with locations throughout the

Southeastern United States. (Am. Compl. ¶¶ 1–13, 16–18). Vasser managed Mapco stores near

Memphis while Lusane managed stores near Montgomery, Alabama. (Id. ¶¶ 2–3). Plaintiffs filed

a Collective Action Complaint (which has since been superseded by the Amended Complaint)


1
       The relevant background and facts necessary to resolve the pending motion to dismiss are
drawn from the Amended Complaint (Doc. No. 35) (“Am. Compl.”) and are accepted as true. See
Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also Doe v. Baum, 903 F.3d 575, 581 (6th Cir.
2018).
seeking relief under the Equal Pay Act of 1963, 29 U.S.C. § 206(d) et seq. (“EPA”), alleging that

Mapco systematically underpaid female store managers (“SMs”) despite equal work. (Id. ¶¶ 72–

81). They argue Mapco had a “policy, pattern or practice” of “systemic gender discrimination” by

paying female SMs less than similarly situated male ones. (Id. ¶¶ 33-34, 61–62). Plaintiffs allege

Mapco’s pay disparities were due “exclusively to sex” rather than “seniority, merit, quantity or

quality of production.” (Id. ¶ 77).

       Plaintiffs further claim their job responsibilities were the same as all other SMs, including:

“working the cash register; stocking shelves; gas and cigarette surveys; cleaning and straightening

the store and gas pumps; assisting customers; filling in for hourly employees including at other

stores; organizing the store according to detailed corporate directives; counting the safe;

performing inventory[;] checking in vendors and any other tasks required to ensure the profitable

operation of her assigned store.” (Id. ¶¶ 37, 50). Despite having identical responsibilities, Plaintiffs

allege they received information confirming their suspicion that “less qualified male SMs were

earning more for the same work.” (Doc. No. 43 at 1; see also Am. Compl. ¶¶ 34–37, 48–50).

       Plaintiffs also seek to send notice to EPA collective members under the FLSA, 29 U.S.C.

§ 216(b). (Id. ¶ 55). Mapco has now moved to dismiss under Fed. R. Civ. P. 12(b)(6). (See Doc.

No. 40 at 2).

II.    LEGAL STANDARD

       Mapco’s motion must clear a high hurdle because to survive a motion to dismiss under

Rule 12(b)(6), “the complaint must include a ‘short and plain statement of the claim showing that

the pleader is entitled to relief.’” Ryan v. Blackwell, 979 F.3d 519, 524 (6th Cir. 2020) (quoting

Fed. R. Civ. P. 8(a)(2)). When determining whether the complaint meets this standard, the Court

must accept all of the complaint’s factual allegations as true, draw all reasonable inferences in the

plaintiff’s favor, and “take all of those facts and inferences and determine whether they plausibly
                                                   2
give rise to an entitlement to relief.” Doe v. Baum, 903 F.3d 575, 581 (6th Cir. 2018); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). Moreover, the Court must determine only whether

“the claimant is entitled to offer evidence to support the claims,” not whether the plaintiff can

ultimately prove the facts alleged. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002)

(quoting Scheuer v. Rhodes, 416 U.S. 232 (1974)). But “[w]hile the complaint ‘does not need

detailed factual allegations, a plaintiff’s obligation to provide the grounds of his entitlement to

relief requires more than labels and conclusions, and a formulaic recitation of a cause of action’s

elements will not do.’” Blackwell, 979 F.3d at 524 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)).

III.   ANALYSIS

       The lone count of Plaintiffs’ action alleges individual and collective violations of the Fair

Labor Standards Act (“FLSA”), as amended by the EPA, for denial of equal pay for equal work.

(Am. Compl. at 11–12). As it is a threshold issue, the Court will turn first to whether Plaintiffs

have adequately pled such a claim before determining whether to conditionally certify the class.

       A. Pleading Pay Discrimination Under the Equal Pay Act

       Under the EPA, employers are prohibited from “paying wages to employees in [an]

establishment at a rate less than the rate [paid] to employees of the opposite sex in such

establishment for equal work on jobs the performance of which requires equal skill, effort, and

responsibility.” 29 U.S.C. § 206(d)(1); see also Moazzaz v. Metlife, Inc., No. 19-CV-10531 (JPO),

2021 WL 827648, at *4 (S.D.N.Y. Mar. 4, 2021). Although few courts within the Sixth Circuit

have weighed in on the appropriate pleading standard for such claims at the motion to dismiss

stage, other federal courts have done so in a manner that is persuasive. To plead an EPA violation,

“a plaintiff must allege that she (1) was paid less than male employees, (2) within an establishment,

(3) for work “requir[ing] equal skill, effort, and responsibility, and which [is] performed under
                                                 3
similar working conditions.” 29 U.S.C. § 206(d)(1); see also Moazzaz, 2021 WL 827648, at *4;

Finefrock v. Five Guys Operations, LLC, No. 1:16-cv-1221, 2017 WL 1196509, at *2 (M.D. Pa.

Mar. 31, 2017) (internal citations omitted).

       Federal regulations refer to an “establishment” as “a distinct physical place of business

rather than to an entire business.” 29 C.F.R. § 1620.9(a); see also Balding-Margolis v. Cleveland

Arcade, 352 F. App’x 35, 42 n. 7 (6th Cir. 2009). However, “unusual circumstances may call for

two or more distinct physical portions of a business enterprise being treated as a single

establishment.” Id. § 1620.9(b). For example, “a single establishment may encompass multiple

offices ‘when a central administrative unit . . . hire[s] all employees, sets wages, and assign[s] the

location of employment’ and ‘employees’ duties are ‘performed under similar working

conditions.’” Id.; see also Balding-Margolis, 352 F. App’x at 42 n. 7 (noting that multiple physical

locations may be treated “as one establishment in cases where, for example, they are operationally

indistinguishable”).

       Here, Defendants rely on two primary arguments in their Motion to Dismiss, namely that:

1) Plaintiffs have failed to adequately plead that Mapco’s 346 gas and convenience store locations

are a “single establishment” under the EPA; and (2) Plaintiffs have failed to adequately plead

sufficient facts relating to the skill, effort, responsibility, or working conditions of SMs. (Doc. No.

40 at 6–15). But “courts have been loath” to weigh in on these types of arguments at the motion to

dismiss stage because of their “fact-intensive” nature. Moazzaz, 2021 WL 827648, at *5 (citing

Barrett v. Forest Laboratories, Inc., No. 12-cv-5224, 2015 WL 5155692, at *8 (S.D.N.Y. Sept. 2,

2015)); see also Finefrock, 2017 WL 1196509, at *3. After all, the central tenet of pleading is “a

short and plain statement of the claim,” Fed. R. Civ. P. 8(a)(2), that gives a defendant fair notice

about what the plaintiff seeks and why the plaintiff is entitled to that relief. See Fishon v. Mars



                                                  4
Petcare US, Inc., 501 F. Supp. 3d 555, 568 (M.D. Tenn. 2020) (citing Conley v. Gibson, 355 U.S.

41, 47 (1957)).

        Having reviewed the Amended Complaint’s factual allegations in the light most favorable

to Plaintiffs, the Court finds that Plaintiffs have met their relatively light pleading burden at this

early stage of the litigation. First, Plaintiffs each allege they were paid less than similarly situated

male employees. (See Am. Compl. ¶¶ 1, 13, 27–29, 41–43). Second, Plaintiffs allege their

respective locations, along with others, constitute a single establishment under the EPA. “Whether

an employer maintains centralized control is the most critical question to be answered in

determining whether multiple physical locations or branches of the employer should be considered

a single establishment for purposes of an [EPA] claim.” Finefrock, 2017 WL 1196509, at *3 (citing

Mulhall v. Advance Sec., Inc., 19 F.3d 586, 592 (11th Cir. 1994)). Here, Plaintiffs allege that

Mapco has “a rigid top down, hierarchical corporate structure,” with a “top down wage policy.”

(Am. Compl. ¶¶ 18, 20, 22–24). These allegations are sufficient for an initial finding of a “single

establishment” at the motion to dismiss stage. See Finefrock, 2017 WL 1196509, at *3 (finding

that Plaintiffs’ allegations of a “strict top down hierarchical structure, with centralized control over

its employees” is enough to plead an EPA claim under the “single establishment” theory).

        And third, Plaintiffs have adequately pled comparable work under similar working

conditions. 29 U.S.C. § 206(d)(1). “A plaintiff need not [even] show that her job was ‘identical’

to that held by a higher-paid comparator”; rather, “a plaintiff must establish that the jobs compared

entail common duties or content . . . .” Moazzaz, 2021 WL 827648, at *6 (internal citations

omitted). Indeed, Plaintiffs allege that their job responsibilities were virtually identical to, and

require the same duties as, similarly situated male SMs. (See Am. Compl. ¶¶ 30–31, 37, 43, 44,




                                                   5
50). This is expected when personnel decisions are consolidated in centralized management

systems, as alleged here.

       In its reply brief, Mapco argues that Plaintiffs have “pled themselves out of court” by

relying on a faulty premise that one of Plaintiffs’ comparators makes more than one of the

Plaintiffs. (Doc. No. 44 at 1). But in doing so, Mapco itself employs a logical fallacy. Not only

does Mapco cite only to cases at the summary judgment stage, its arguments overlook that

Plaintiffs have still adequately pled, at the motion to dismiss stage, that two female employees

each allegedly made less than specific, individual male comparators for equal work performed.

       In sum, viewing the Amended Complaint’s factual allegations in the light most favorable

to Plaintiffs, the Court can infer Plaintiffs have adequately pled all three requirements for an EPA

violation. Accordingly, Defendant’s Motion to Dismiss will be denied.

       B. Conditional Class Certification

       Having disposed of Mapco’s Motion to Dismiss, the Court now turns to Plaintiffs’ Motion

for Conditional Collective Action Certification and for the Issuance of Court-Supervised Notice

(Doc. No. 52). For the following reasons, Plaintiffs’ motion will be granted.

               1. Legal Framework

       Under the FLSA, a collective action “may be maintained against any employer . . . by any

one or more employees for and in behalf of [herself] or themselves and other employees similarly

situated. No employee shall be a party plaintiff to any such action unless he gives his consent in

writing[.]” 29 U.S.C. § 216(b). “Thus, in order to join a collective action, an employee must (1)

be ‘similarly situated’ to the plaintiff who maintains the action, and (2) give [her] written consent

to join.” Evans v. Caregivers, Inc., No. 3:17-cv-0402, 2017 WL 2212977, at *4 (M.D. Tenn. May

19, 2017) (citing Comer v. Wal—Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006)). Whereas



                                                 6
in a class action, governed by Federal Rule of Civil Procedure 23, plaintiffs must “opt-out,” those

in a collective action must “opt-in.” See id. “The ‘opt-in’ nature of the collective action heightens

the need for employees to receiv[e] accurate and timely notice concerning the pendency of the

collective action.” Id. (internal quotations and citations omitted); see also Castillo v. Morales, Inc.,

302 F.R.D. 480, 483 (S.D. Ohio 2014).

        “District courts conduct a two-phase inquiry to determine whether plaintiffs are similarly

situated: conditional and final certification.” Honaker v. Wright Bros. Pizza, Inc., No. 2:18-cv-

1528, 2020 WL 134137, at *1 (S.D. Ohio Jan. 13, 2020) (citing Frye v. Baptist Mem’l Hosp., Inc.,

495 F. App’x 669, 671 (6th Cir. 2012)). At the conditional certification stage, Plaintiffs must show

that the employees in the class are “similarly situated.” See Comer, 454 F.3d at 546. To do so,

Plaintiffs need only “make a modest factual showing” that their “position is similar, not identical,

to the positions held by the putative class members.” Id. at 546-47 (quotation marks and citations

omitted); see also Evans, 2017 WL 2212977, at *5. Courts have consistently held that the standard

for satisfying conditional certification is low and more likely than not results in conditional

certification. Comer, 454 F.3d at 547. At this stage, the Court “does not generally consider the

merits of the claims, resolve factual disputes, or evaluate credibility.” Evans, 2017 WL 2212977,

at *5 (citing Swigart v. Fifth Third Bank, 276 F.R.D. 210, 214 (S.D. Ohio 2011)).

        Courts within the Sixth Circuit have consistently found that “plaintiffs are similarly

situated when they suffer from a single, FLSA-violating policy, and when proof of that policy or

of conduct in conformity with that policy proves a violation as to all the plaintiffs.” Bradford v.

Logan’s Roadhouse, Inc., 137 F. Supp. 3d 1064, 1071 (M.D. Tenn. 2015) (citing O’Brien v. Ed

Donnelly Enters., 575 F.3d 567, 585 (6th Cir. 2009)); see also Hawkins v. Middle Tenn. Pizza,

Inc., No. 3:21-cv-00266, 2021 WL 2073743, at *2 (M.D. Tenn. May 24, 2021). Plaintiffs may also



                                                   7
“meet the similarly situated requirement if they can demonstrate, at a minimum, that ‘their claims

[are] unified by common theories of defendants’ statutory violations, even if the proofs of these

theories are inevitably individualized and distinct.’” Evans, 2017 WL 2212977, at *5 (citing

O’Brien, 575 F.3d at 585). Courts examine several factors when considering whether to grant

conditional certification, including: “(1) whether potential plaintiffs were identified; (2) whether

affidavits of potential plaintiffs were submitted; and, (3) whether there is evidence that defendants

maintained a widespread discriminatory plan affecting those plaintiffs.” Id. (citing Waggoner v.

U.S. Bancorp, 110 F. Supp. 3d 759, 765 (N.D. Ohio 2015)). “Once a court determines that the

potential opt-in plaintiffs are ‘similarly situated’ to the named plaintiffs, notice is sent, opt-in forms

are filed[,] and discovery takes place.” Atkinson v. TeleTech Holdings, Inc., No. 3:14-CV-253,

2015 U.S. Dist. LEXIS 23630, 2015 WL 853234, at *2 (S.D. Ohio Feb. 26, 2015).

        After the parties complete discovery, the Court then moves to the second phase of the

certification process. See Evans, 2017 WL 2212977, at *5 (citing Struck v. PNC Bank N.A., No.

2:11-CV-00982, 2013 U.S. Dist. LEXIS 19444, 2013 WL 571849, at *2 (S.D. Ohio Feb. 13,

2013)). The bar at this stage to determine whether class members are similarly situated is

significantly more stringent. Id. (citing Atkinson, 2015 U.S. Dist. LEXIS 23630, 2015 WL 853234,

at *3). But that question is for another day. Now, the Court will now turn to whether to

conditionally certify the class at issue.

                2. Conditional Certification

        Mapco does not oppose Plaintiffs’ motion to conditionally certify the class. Nonetheless,

Plaintiffs have satisfied the low bar to meet the “modest factual showing” required at the

conditional certification stage. See Honaker, 2020 WL 134137, at *1; see also Comer, 454 F.3d at

547. Plaintiffs allege that Mapco, through its “centralized, top-down compensation authority,” is



                                                    8
an “incubator for pay inequality.” (Doc. No. 53 at 2). In light of this uniform, hierarchical pay

structure, Plaintiffs allege that all female SMs are similarly situated. (Id.). Accordingly, the Court

will grant conditional certification of a collective action of a class defined as: all female Store

Managers at Defendant Mapco Express, Inc.’s and other similarly situated current and former

employees holding comparable positions but different titles at Mapco’s locations nationwide at

any time from the three years prior to the filing of Plaintiffs’ Complaint, June 4, 2017 to the present

(the “Collective”). (See Doc. No. 52-1 at 1).

                 3. Notice, Method of Dissemination, and Opt-In Period

          Plaintiffs next ask the Court to approve the proposed form of notice. (See Doc. No. 53-13).

Courts have “the authority to supervise notice to potential plaintiffs.” Honaker, 2020 WL 134137,

at *3 (citing Hoffman-LaRoche Inc. v. Sperling, 493 U.S. 165, 172 (1989)). Through “monitoring

preparation and distribution of the notice, a court can ensure that [a notice] is timely, accurate, and

informative.” Hoffman-LaRoche, 493 U.S. at 172. Having reviewed the notice, the Court finds

that it is timely, accurate, and informative. The proposed notice “clearly informs putative class

members of their rights and how they can elect to participate in the action.” Evans, 2017 WL

2212977, at *6. The notice also adequately describes the legal claims, notes that the Defendant is

defending against those claims, and references the “legal effects of joining and not joining the

suit.” Id. For these reasons, and because Mapco does not oppose, the Court hereby approves the

notice.

          Plaintiffs desire to send the notice by mail, text message, and email. (See Doc. No. 52-1).

Mapco does not oppose these forms of notice. Courts have “discretion in deciding how notice is

disseminated.” Honaker, 2020 WL 134137, at *3, and have “routinely approved dual notification

through regular mail and email. Evans, 2017 WL 2212977, at *7 (collecting cases). However,



                                                   9
courts have regularly rejected notice “by text message unless Plaintiff[s] can show that notice by

postal and electronic mail is” returned as undeliverable. Brittmon v. Upreach, LLC, 285 F. Supp.

3d 1033, 1045 (S.D. Ohio 2018); see also Hammond v. Floor & Decor Outlets of Am., Inc., No.

3:19-cv-01099, 2020 WL 6459641, 2020 U.S. Dist. LEXIS 205245, at *59 (M.D. Tenn. Nov. 3,

2020). Accordingly, the Court finds that mail and email notice is appropriate in this case. Notice

via text message is appropriate only where Plaintiffs may show all other notice “were returned as

undeliverable.” Brittmon, 285 F. Supp. 3d at 1045–46.

       Last, Plaintiffs request a 90-day opt-in period. (See Doc. No. 52 at 3). Courts within the

Sixth Circuit have approved 90-day opt-in periods. See Nazih v. Café Istanbul of Columbus, LLC,

No. 2:17-cv-947, 2018 WL 4334613, 2018 U.S. Dist. LEXIS 154283, at *20 (S.D. Ohio Sept. 11,

2018). The Court finds this opt-in period to be reasonable, especially considering the case law and

because Mapco does not object.

       In sum, Plaintiffs’ Motion for Conditional Collective Action Certification and for the

Issuance of Court-Supervised Notice will be granted.

IV.    CONCLUSION

       For the foregoing reasons, Mapco’s Motion to Dismiss (Doc. No. 39) is DENIED and

Plaintiffs’ Motion to Certify Class (Doc. No. 52) is GRANTED. The Court conditionally certifies

the following collective action class:

       All female Store Managers at Defendant Mapco Express, Inc.’s and other similarly
       situated current and former employees holding comparable positions but different
       titles at Mapco’s locations nationwide at any time from the three years prior to the
       filing of Plaintiffs’ Complaint, June 4, 2017 to the present.

       Additionally, the Court orders that:

       1)      Within fourteen (14) days of the entry of this order, Defendant will provide to

Plaintiffs a list, in electronic format, of all female persons employed by Mapco as Store Managers


                                                10
nationwide including: names, addresses, telephone numbers, dates of employment, locations of

employment, social security numbers, and work and personal e-mail addresses;

       2)      The form of the Notice and Consent to Join Form shall be the Notice that Plaintiffs

filed at Doc. No. 53-13;

       3)      Notice and Consent to Join Forms shall be sent to all members of the Collective via

First class U.S. Mail, text message, and email;

       4)      A Reminder Postcard shall issue via First Class U.S. Mail and email to members of

the Collective who, as of half-way through the completion of the notice period, have not submitted

a completed Consent to Join Form;

       5)      Plaintiffs are authorized to create a website where members of the Collective may

review the Notice and electronically submit a Consent to Join Form; and

       6)      A copy of the Notice shall be posted in a conspicuous location in the “break room”

or similar office space where such legal notices are normally posted at each of Defendant’s

locations in which Collective members are or were employed. Mapco shall also provide Plaintiffs’

counsel a computer readable file (e.g., an Excel spreadsheet) with the name, mailing address,

phone number, dates of employment, restaurant location, Social Security Number, and employee

ID number for each such worker, and to conspicuously post the notice in store break rooms.

       IT IS SO ORDERED.




                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                  11
